EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is entered into
as of September 18, 2008 between Allscripts LLC, a Delaware limited liability
company (the “Company”), and Benjamin E. Bulkley (the “Executive”).

WHEREAS, the Executive currently serves as the Chief Operating Officer of the
Company pursuant to an Employment Agreement between the Company and the
Executive dated as of April 24, 2007, as amended as of August 7, 2008 (the
“Amended Employment Agreement”); and

WHEREAS, the Company and the Executive desire to set forth herein their mutual
agreement with respect to all matters relating to the Executive’s resignation
and cessation of employment with the Company and its affiliates and the
Executive’s release of claims upon the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Executive hereby agree as follows:

1. Resignation; Termination of Employment. The Executive hereby resigns as the
Chief Operating Officer of the Company and from all other positions (if any)
with the Company and its affiliates as of September 19, 2008 (the “Employment
Termination Date”).

2. Payment of Accrued Amounts. The Company shall pay to the Executive within 10
days following the Employment Termination Date all amounts due to the Executive
for salary accrued for services rendered through the Employment Termination Date
and an amount equal to all of the Executives accrued and unused vacation as of
the Employment Termination Date.

3. Payment of 2007 Minimum Performance Bonus. The Company shall pay to the
Executive within 10 days following the Employment Termination Date and amount
equal to $50,000.00 in full and final satisfaction of the Company’s obligations
under Section 3.2 of the Amended Employment Agreement.

4. Separation Payments and Benefits. In consideration for the general release
contained in Section 6 hereof (the “Release”), provided that the Executive has
not revoked the Release and provided that the Executive complies with the
covenants contained in Sections 5.1, 5.2 and 5.3 of the Amended Employment
Agreement (a) the Company shall pay to the Executive the cash payments described
in Sections 4.5.1(i), (ii) and (iv) of the Amended Employment Agreement, (b) the
Company shall provide the Executive with the benefits described in Sections
4.5.1(iii) and (vi) of the Amended Employment Agreement, (c) the Company hereby
exercises its right to make the cash payment described in Section 4.5.1(v) of
the Amended Employment Agreement in lieu of the vesting of unvested restricted
stock units of Allscripts Healthcare Solutions, Inc. (the “Parent”) held by the
Executive and the Company shall make such cash payment in accordance with such
section, and (d) the unvested restricted stock units of the Parent held by the
Executive and with respect to which no cash payment is to be



--------------------------------------------------------------------------------

made to the Executive in accordance with Section 4.5.1(v) of the Amended
Employment Agreement shall vest in full in accordance with such section.

5. Section 409A. Section 10.13 of the Amended Employment Agreement is
incorporated by reference into this Agreement and made a part hereof.

6. Federal and State Withholding. The Company shall deduct from the amounts
payable to the Executive pursuant to Sections 2, 3 and 4 hereof the amount of
all required federal and state withholding taxes in accordance with the
Executive’s Form W-4 on file with the Company and all applicable social security
taxes.

7. Release by the Executive. The Executive, on behalf of the Executive and
anyone claiming through the Executive, hereby agrees not to sue the Company or
any of its divisions, subsidiaries, affiliates (including, without limitation,
the Parent) or other related entities of the above specified entities (whether
or not such entities are wholly owned) or any of the past, present or future
directors, officers, administrators, trustees, fiduciaries, employees, agents or
attorneys of the Company or any of such other entities, or the predecessors,
successors or assigns of any of them (hereinafter referred to as the “Released
Parties”), and agrees to release and discharge, fully, finally and forever, the
Released Parties from any and all claims, causes of action, lawsuits,
liabilities, debts, accounts, covenants, contracts, controversies, agreements,
promises, sums of money, damages, judgments and demands of any nature
whatsoever, in law or in equity, both known and unknown, asserted or not
asserted, foreseen or unforeseen, which the Executive ever had or may presently
have against any of the Released Parties arising from the beginning of time up
to and including the effective date of this Agreement, including, without
limitation, all matters in any way related to the Executive’s employment by the
Company, the terms and conditions thereof, any failure to promote the Executive
and the termination or cessation of the Executive’s employment with the Company,
and including, without limitation, any and all claims arising under the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Civil Rights
Act of 1866, the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act, the Family and Medical Leave Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974, the
Illinois Human Rights Act, the Cook County Human Rights Ordinance, the City of
Chicago Human Rights Ordinance or any other federal, state, local or foreign
statute, regulation, ordinance or order, or pursuant to any common law doctrine;
provided, however, that nothing contained in this Section 7 shall apply to, or
release the Company from, any obligation of the Company contained in this
Agreement, in Section 6, 8 or 9 of the Amended Employment Agreement or any
vested or accrued benefit pursuant to any employee benefit plan of the Company.
The consideration offered herein is accepted by the Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and the Executive expressly agrees that the Executive is not
entitled to, and shall not receive, any further recovery of any kind from the
Company or any of the other Released Parties, and that in the event of any
further proceedings whatsoever based upon any matter released herein, neither
the Company nor any of the other Released Parties shall have any further
monetary or other obligation of any kind to the Executive, including any
obligation for any costs, expenses or attorneys’ fees incurred by or on behalf
of the Executive.

8. Release by the Company. The Company, on behalf of itself and anyone claiming
through it, hereby agrees not to sue the Executive, and agrees to release and
discharge,

 

2



--------------------------------------------------------------------------------

fully, finally and forever, the Executive from any and all claims, causes of
action, lawsuits, liabilities, debts, accounts, covenants, contracts,
controversies, agreements, promises, sums of money, damages, judgments and
demands of any nature whatsoever, in law or in equity, both known and unknown,
asserted or not asserted, foreseen or unforeseen, which the Company ever had or
may presently have against the Executive arising from the beginning of time up
to and including the effective date of this Agreement, including, without
limitation, all matters in any way related to the Executive’s employment by the
Company, the terms and conditions thereof, or any other federal, state, local or
foreign statute, regulation, ordinance or order, or pursuant to any common law
doctrine; provided, however, that nothing contained in this Section 8 shall
apply to, or release the Executive from, any obligation of the Executive
contained in this Agreement or in Section 5 or 6 of the Amended Employment
Agreement.

9. Authority. The Executive expressly represents and warrants that the Executive
is the sole owner of the actual and alleged claims, demands, rights, causes of
action and other matters that are released herein; that the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and that the Executive has the
full right and power to grant, execute and deliver the general release,
undertakings and agreements contained herein.

10. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Executive and by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. In the event of the death of the Executive while any
amounts are payable to the Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons designated in writing by the Executive to
receive such amounts or, if no person is so designated, to the Executive’s
estate.

11. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given
by a party hereto when delivered personally or by overnight courier that
guarantees next day delivery or five days after deposit in the United States
mail, postage prepaid to the following address of the other party hereto (or to
such other address of such other party as shall be furnished in accordance
herewith):

If to the Company, to:

Allscripts LLC

c/o Allscripts Healthcare Solutions, Inc.

Suite 2024

222 Merchandise Mart Plaza

Chicago, Illinois 60654

Attention: General Counsel

If to the Executive, to:

Benjamin E. Bulkley at his current address on file with the Company

 

3



--------------------------------------------------------------------------------

12. Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws.

13. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof; provided, however, that Sections 5 through 10,
inclusive, of the Amended Employment Agreement shall remain in full force and
effect.

14. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and executed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right which the Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

15. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS AGREEMENT, THE EXECUTIVE
EXPRESSLY ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT CAREFULLY, THAT HE FULLY
UNDERSTANDS ITS TERMS AND CONDITIONS, THAT HE HAS BEEN ADVISED TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT, THAT HE HAS BEEN ADVISED THAT HE
HAS 21 DAYS WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS AGREEMENT AND
THAT HE INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN DAYS
FOLLOWING THE DATE OF THE EXECUTIVE’S EXECUTION OF THIS AGREEMENT, THE EXECUTIVE
SHALL HAVE THE RIGHT TO REVOKE THE RELEASE CONTAINED IN SECTION 7 OF THIS
AGREEMENT OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT BY SERVING
WITHIN SUCH PERIOD WRITTEN NOTICE OF REVOCATION. IF THE EXECUTIVE EXERCISES HIS
RIGHTS UNDER THE PRECEDING SENTENCE, HE SHALL HAVE NO RIGHT TO THE CASH AMOUNTS
OR BENEFITS PAYABLE TO HIM PURSUANT TO SECTIONS 3 AND 4 OF THIS AGREEMENT AND
THE RELEASE CONTAINED IN SECTION 8 SHALL BE NULL AND VOID.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.

 

ALLSCRIPTS LLC By:   /S/    LEE SHAPIRO  

Name: Lee Shapiro

Title: President

 

 

 

/s/ Benjamin E. Bulkley Benjamin E. Bulkley

 

5